Case: 16-16047     Date Filed: 05/31/2017    Page: 1 of 4


                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-16047
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:16-cr-60093-WPD-2

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

MARCO CANASTILLO,

                                                                Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                   (May 31, 2017)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:

      Marco Canastillo appeals his 63-month sentence. The district court imposed

this sentence after Canastillo pled guilty to conspiracy to possess with intent to

distribute 500 grams or more of methamphetamine under 21 U.S.C. § 846.
              Case: 16-16047     Date Filed: 05/31/2017   Page: 2 of 4


Canastillo argues his sentence was substantively unreasonable. After careful

review, we affirm the district court.

                                         I.
      Canastillo pled guilty to conspiring to possess with intent to distribute 2,240

grams of a substance containing 98.1% pure methamphetamine. Along with his

plea, Canastillo admitted to the following facts: Canastillo and a codefendant,

acting as couriers, delivered methamphetamine from Arizona to an undercover

detective in Florida. Canastillo was an assistant to this codefendant. Canastillo

said he was going to be paid $1,000 for the deal.

      The Presentence Investigation Report (“PSR”) calculated Canastillo’s total

offense level as 26 under the United States Sentencing Guidelines. This

calculation included a reduction for Canastillo’s minor role in his crime. The PSR

also set out that Canastillo had a criminal history category of I. Thus, the PSR

concluded Canastillo’s guideline imprisonment range was 63 to 78 months.

      At sentencing, Canastillo made no objections to the PSR’s calculations. But

Canastillo asked the district court for a downward variance to 41-months

imprisonment. To support his request, Canastillo highlighted his minor role as an

assistant courier in the crime; the nonviolent nature of his crime; and his lowest

criminal history category. He also emphasized his difficult upbringing in Mexico,




                                          2
              Case: 16-16047     Date Filed: 05/31/2017    Page: 3 of 4


where he was born into poverty and had to work during the day while attending

school at night.

      In imposing the sentence, the district court said it considered the sentencing

factors from 18 U.S.C. § 3553(a). The court noted that Canastillo’s background

was a mitigating circumstance, but found that a sentence within the guideline range

would better deter future crimes. The court then sentenced Canastillo to 63-

months imprisonment. Canastillo objected at sentencing that his sentence was

substantively unreasonable. This appeal followed.

                                         II.

      We review for an abuse of discretion the substantive reasonableness of a

district court’s sentence. United States v. Irey, 612 F.3d 1160, 1188 (11th Cir.

2010) (en banc). A district court “imposes a substantively unreasonable sentence

only when it (1) fails to afford consideration to relevant factors that were due

significant weight, (2) gives significant weight to an improper or irrelevant factor,

or (3) commits a clear error of judgment in considering the proper factors.” United

States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015) (quotation omitted).

      18 U.S.C. § 3553(a) sets out the factors that a district court must consider at

sentencing. Irey, 612 F.3d at 1189. Canastillo argues on appeal the district court

did not properly weigh: (1) his history and characteristics; (2) the nature and

circumstances of his crime; (3) adequate deterrence; and (4) just punishment. 18


                                          3
                  Case: 16-16047   Date Filed: 05/31/2017   Page: 4 of 4


U.S.C. §§ 3553(a)(1), (2)(A), & (2)(B). Specifically, Canastillo says he had a

minor role in the crime; he was not likely to reoffend based on his lack of criminal

history; and he committed a nonviolent offense. He also noted his difficult

upbringing in Mexico, where he was born into poverty and had to work while

attending school. Canastillo argues the district court “simply deferred” to the

Guidelines and did not take these mitigating circumstances into account.

       However, the record shows the district court did consider all the § 3553(a)

factors. It also considered Canastillo’s background a mitigating circumstance. The

court balanced Canastillo’s mitigating circumstances with the other § 3553(a)

factors, including its view that a downward departure from the guideline range

would not properly deter future crimes. The court sentenced Canastillo at the low

end of his guideline range. On this record we cannot say the district court abused

its discretion. See Rosales-Bruno, 789 F.3d at 1254–55. We therefore affirm the

district court.

       AFFIRMED.




                                           4